Citation Nr: 1618667	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

 
ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to February 1980, with service in the Republic of Vietnam from May 1972 to March 1973.  He died in August 2010 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015), the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) in August 2015 and an addendum in February 2016.  The appellant was provided with a copy of such opinions in February 2016 and provided with 60 days to submit any additional evidence or argument.  However, she has not done so.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1. The Veteran's death certificate lists the immediate cause of death as chronic respiratory failure, due to an underlying cause of recurrent squamous cell carcinoma of head and neck.  No other underlying causes or other significant conditions were listed on the death certificate.  
 
 2. At the time of the Veteran's death service connection was not in effect for any disabilities. 

3.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.
 
4.  Neither squamous cell carcinoma of head and neck, nor chronic respiratory failure, was present during service or within one year after discharge from service and these diseases are not attributable to any event, injury, or disease during service, to include exposure to herbicides. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2010 letter, which was issued prior to the initial February 2011 rating decision, advised the appellant of the evidence and information necessary to substantiate her cause of death claim as well as her and VA's respective responsibilities in obtaining such evidence and information. Moreover, such letter informed the appellant that the Veteran was not service-connected for any conditions, and notified her of the information and evidence required to substantiate a DIC claim based on a previously service-connected condition as well as based on a condition not yet service-connected in compliance with Hupp, supra.  The October 2010 letter also advised the appellant of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service medical treatment records from Womack Army Medical Center, Walter Reed Army Medical Center, and University of North Carolina Hospitals dated from 2005 to 2010 have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Board obtained a VHA opinion in August 2015 with an addendum in February 2016.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Board finds that the VHA opinion and addendum are adequate to decide the issue on appeal.  In this regard, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion regarding the issue decided herein has been met.  

Accordingly, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Analysis

The appellant asserts that entitlement to service connection for the cause of the Veteran's death, to specifically include squamous cell carcinoma of head and neck, is warranted as she contends that the Veteran's service in Vietnam, to include his acknowledged herbicide exposure coincident with such service, resulted in or contributed to the disabilities that caused his death.  In support of her claim, the appellant points to VA regulations which allow a presumption of service connection based upon herbicide exposure for respiratory cancers, including cancer affecting the lung, bronchus, larynx, or trachea.

If a Veteran dies from a service-connected disability, then that Veteran's surviving spouse, children or parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability if the evidence establishes that a disability that is causally related to service, either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b). 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312 (c). 

At the time of the Veteran's death, service connection was not in effect for any disability.  In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations further provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (i.e., February 28, 1961, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  In this regard, the Veteran's records reflect that he served in the Republic of Vietnam from May 1972 to March 1973.  Consequently, he is presumed to have been exposed to herbicides coincident with such service.

If a veteran was exposed to an herbicide agent during active military service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such presumptive diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), prostate cancer, and soft tissue sarcoma.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's certificate of death shows that he died in August 2010.  The certificate records the immediate cause of death as chronic respiratory failure, with an interval of weeks between onset and death, due to recurrent squamous cell carcinoma of the head and neck, with an interval of approximately one year between onset and death.  No other underlying causes or other significant conditions were listed on the death certificate.   

As an initial matter, the Board notes that, at the time of the Veteran's death, service connection was not in effect for any disabilities.  As such, the remaining inquiry is whether the Veteran's cause of death was otherwise related to his military service.   

In this regard, the Veteran's service treatment records show that, in October 1959, he was hospitalized over two weeks and treated for complaints of fever and cough for two days.  The treatment report noted a history of smoking a half package of cigarettes per day, and that the Veteran had been hospitalized for two months in 1958 for pneumonia prior to service.  Throat culture revealed alpha and beta hemolytic streptococci.  X-ray examination revealed pneumonitis of the lower lung fields.  The report concluded with a diagnosis of "bronchopneumonia, bilateral, organism undetermined.  Treated, improved."

Reports of service examinations in May 1962, August 1966, and May 1968, show no complaints or abnormal evaluations on examination referable to squamous cell carcinoma or to any chronic respiratory condition.  In January 1970 the Veteran was treated for symptoms diagnosed as pharyngitis. 

The reports of December 1979 medical history and examination for purposes of retirement show that the Veteran reported that he had shortness of breath.  The physician noted that such referred to the Veteran's pneumonia that was treated in 1959 and was not considered significant.  The Veteran denied a chronic cough, and tumor, growth, cyst, and cancer. 

The record also contains post-service medical treatment records from Womack Army Medical Center (AMC), Walter Reed Army Medical Center (AMC), and University of North Carolina Hospitals dated from 2005 to 2010.  These records show that the Veteran received treatment, including surgeries for a number of inherently debilitating health issues during the last five years of his life.  

As reflected in a list of medical problems contained in a June 2010 record of medical care at Womack AMC Emergency Room and in a Womack AMC internal medicine record dated in September 2010 after the Veteran's death, included the following conditions/disorders: infectious disease resistant to multiple drugs; dyspnea; hypertension (systemic); history of prostate cancer; hydronephrosis; nicotine dependence; bladder cancer; pancreatic neoplasm-head; solar elastosis; anemia of chronic kidney disease; ureteral obstruction; aneurysm of the abdominal aorta; history of bladder cancer; ureteral stricture; large intestine neoplasm, benign-tubular adenoma of large intestine; bladder neoplasm malignant; anemia; gait-ataxic; peripheral vascular disease; chronic kidney disease stage 3; anemia of chronic disease; limb pain; tendonitis rotator cuff; xerosis cutis; metabolic acidosis; walk is wobbly or unsteady (ataxia) (symptom); dietary calcium deficiency; chronic obstructive pulmonary disease; floor of mouth malignant carcinoma squamous cell; hyperkalemia; conditions influencing health status; abdomen ostomy type gastrostomy; history of percutaneous placement of gastrostomy tube; peripheral nerve injury radial nerve; staphylococcal infection staphylococcus aureus methicillin resistant; and acquired deformity-wrist drop; occupational therapy.

In this regard, while the Veteran had numerous health problems in the last five years of his life, his cause of death was specifically determined to have resulted from chronic respiratory failure due to an underlying cause of recurrent squamous cell carcinoma of head and neck.  

In order to address whether such conditions may have been related to the Veteran's military service, to include his acknowledged herbicide exposure, the Board sought an expert medical opinion from VHA.  In July 2015, an opinion was obtained from a physician who was identified as the Section Chief of Hematology and Oncology at a VA Medical Center.  She indicated that she completed a detailed review of the Veteran's file, to include his in-service and post-service treatment records, and the appellant's contentions.

The VHA expert noted generally that cancer of the head and neck may arise from any of the lining membranes of the upper aerodigestive tract.  She reported that the American Joint Committee on Cancer (AJCC) has set six major sites: oral cavity, the pharynx (nasopharynx, oropharynx, and hypopharynx), the larynx, the paranasal sinuses, the salivary glands, and the thyroid gland.  The VHA expert indicated that such sites were based on distinct anatomical locations and functions in the head and neck area, have distinct staging (which determines the extent of the cancer) as well as distinct risk factors.

The VHA expert noted that a September 2009 University of North Carolina Hospitals final operative report indicated that the Veteran's preoperative diagnosis was T4aN2cM0 squamous cell carcinoma of the oral cavity status post segmental mandibulectomy and chemoradiation with persistent disease and oral cervical fistula.  She further indicated that risk factors for oropharyngeal carcinomas are smoking, with a 5 to 25 fold increased risk in smokers versus nonsmokers; alcohol consumption; and HPV (human papilloma virus infection).  In this regard, the VHA expert noted that the Veteran had a more than 70 pack a year history of smoking, a previous history of bladder cancer that is also associated with smoking, and a family history of pancreatic cancer.  

The VHA expert also noted that the Veteran had an occupational history that included working for Orkin, which is presumably the pest control company, suggesting that the Veteran may have had some extent of exposure to chemical pesticides while working for that firm after service.  The VHA expert noted that, although the Veteran was exposed to Agent Orange, only lung cancer and cancer of the larynx are related to Agent Orange exposure.  

Based on the foregoing, the VHA expert opined that (1) the Veteran had a Stage IV, T4aN2cM0, squamous cell carcinoma of the oral cavity; (2) his oral cavity cancer cannot be characterized as a respiratory cancer since they are in two distinct anatomical locations; (3) there is no evidence in the Veteran's record that his oral cavity cancer had its onset during his years in service or within one year of separation from service since the cancer was diagnosed in September 2009; and (4) neither of the listed causes on the Veteran's death certificate are related to his time in service.

In the February 2016 addendum to the July 2015 VHA expert opinion, the expert addressed the question of whether it is at least as likely as not that the Veteran's fatal cancer is related to service, to include the Veteran's acknowledged in-service exposure to herbicides; and why or why not.  

On this question, the VHA expert restated that the known risk factors for oral carcinoma included tobacco inhaled or chewed, alcohol, HPV, chewing betal nut quid in Asia and India, periodontal disease, immune deficiency, and radiation.  She noted that herbicides were not listed as a cause of oral carcinoma; and that though herbicides are listed as a risk factor for laryngeal carcinoma, the larynx is anatomically distinct from the oral cavity, and the oral cavity was the location of the Veteran's carcinoma.

The VHA expert also noted that the Veteran was diagnosed with oral cancer in September 2009, which was 28 years after the Veteran's first year of separation from service.  The VHA expert opined that the Veteran did not have his oral cancer onset during service or within one year of separation because squamous cell carcinoma of the oral cavity progresses rapidly in terms of months.  Also, the oral cancer was not related to herbicide exposure based on recognized risk factors found in the medical literature the VHA expert cited in the opinion.

In the addendum opinion, the VHA expert also addressed the question of why it is less likely than not that either of the listed causes on the Veteran's death certificate were related to his time in service.  The VHA expert stated that, based on the review of the available record, there was no documentation that the Veteran had any respiratory illnesses during service or within one year of separation.  The VHA expert stated that the Veteran had a significant documented smoking history that is the most likely history to have contributed to his chronic respiratory failure; and that the Veteran did not have documented lung cancer.  The VHA expert opined that the recurrent squamous cell carcinoma is not related to the Veteran's time in service because this disease has an aggressive nature with 80 percent of recurrences being in the first two years after diagnosis; and based on the medical literature, herbicide exposure is not associated with oral cancer. 

The Board accords great probative weight to the July 2015 and February 2016 opinions offered by the VHA expert.  In this regard, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

Therefore, the Board finds that, with respect to the disabilities which have been found to be the cause of the Veteran's death-chronic respiratory failure and recurrent squamous cell carcinoma of head and neck-the evidence does not show that these conditions were linked to service.  Service treatment records are negative for either of these conditions, and there is no evidence of a malignant tumor becoming disabling to a compensable degree within one year of separation. 

In addition, although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for the diagnosed chronic respiratory failure, or recurrent squamous cell carcinoma of head and neck. 

The VHA expert opinion provided a well-reasoned opinion with a logical and coherent rationale based on careful review of the claims file medical and other records and scientific literature addressing risk factors generally.  On this basis she opined essentially that it is less likely as not (less than 50 percent probability) that the Veteran's fatal cancer is related to service, to include as related to acknowledged in-service exposure to herbicides, or that either of the listed causes on the Veteran's death certificate were related to service.  There is no contrary medical opinion of record and, while the appellant was advised of the VHA opinions and provided the opportunity to submit any additional evidence or argument, she did not do so.

Rather, the only evidence linking the Veteran's cause of death to his military service are the appellant's statements.  However, she has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of respiratory failure and cancer are matters not capable of lay observation, and requires medical expertise to determine.  Specifically, the question of causation of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Accordingly, the appellant's opinion as to the etiology of the Veteran's cause of death is not competent evidence and, therefore, is afforded no probative weight.  

Consequently, the Board finds that the Veteran's cause of death, identified as chronic respiratory failure and squamous cell carcinoma of head and neck, was not present during service or within one year after discharge from service and is not attributable to any event, injury, or disease during service, to include exposure to herbicides.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the Board finds that the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.
	


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


